DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mears et al. (U.S. Publication No. 2003/0220698).
Mears et al. discloses an apparatus for use with an implant device, the apparatus comprising: a sleeve member (126) having a guide slot (138) sized to receive axial passage of at least a portion of a guide, the guide slot having a central guide slot axis that is offset from a longitudinal sleeve axis of the sleeve member (Figure 17A); and a handle member (130) having an inner area sized to receive removable insertion of at least a portion of the sleeve member (Figure 14), the handle member having a connection member (128) structured to be coupled to a trial component (Considered capable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al. (U.S. Publication No. 2003/0220698).
Mears et al. discloses that the connection member comprises a first arm (128) that extends distal from the handle member. Mears fails to disclose a second arm that extends distal from the handle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Mears et al. with two members 128 that extend distal from the handle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 16-34 are allowed.
Claims 36-38, 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose device having a first component with a first passage configured to receive a guide and configured to a couple to a plurality of trial components, a second component having a second passage and configured to be inserted into the passage of the first component. The second passage alights with the axis of the guide and the first passage is offset from the axis of the guide when the second component is inserted into the first passage. 
The prior art also fails to disclose detailed connection mechanism of an adjustable slide coupled to the first and second arms which are configured to be axially displaced. Furthermore, a plurality of rotational positions of the guide slot and handle can be adjusted with the provision that the guide slot is offset from the central axis of the claimed sleeve member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775